Citation Nr: 1307104	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  

3.  Entitlement to service connection for a growth to the left upper chest.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to October 1994 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the appeal in December 2010 for further development.  The case has since been returned to the Board for appellate review.   

In the December 2010 Board decision, the Board also granted service connection for left ear hearing loss and remanded the issues of service connection for right ear hearing loss and tinnitus.  After completion of this development, the RO granted service connection for right ear hearing loss and tinnitus in recent May 2012 and July 2012 rating decisions.  Because the Veteran has not yet appealed either the initial rating or effective date assigned for these disabilities, these issues are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).
 
A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011.  These records are not present in the claims folder.  In any event, in the July 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran in considering this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The issue of entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current dental disorder for VA compensation purposes.

2.  There is probative medical and lay evidence of record establishing that the Veteran has a subcutaneous nodule to the left upper chest that began during his military service.

3.  Although there is credible supporting evidence of the Veteran's in-service exposure to a noncombat-related stressor, there is no probative evidence showing the Veteran has a current diagnosis of PTSD in accordance with the applicable VA regulation.

4.  The weight of the competent and credible evidence shows that the Veteran's bipolar disorder did not manifest in service or within one year thereafter and is not related to his military service.


CONCLUSIONS OF LAW

1.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2012).

2.  Resolving all reasonable doubt in his favor, the Veteran has a subcutaneous nodule to the left upper chest that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655(b) (2012).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the issue of service connection for a subcutaneous nodule to the left upper chest, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2005 and March 2006.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the remaining service connection issues for a compensable dental disorder and an acquired psychiatric disorder (to include PTSD), review of the claims folder also reveals compliance with the VCAA.  Specifically, the duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in December 2005, March 2006, March 2007, December 2010, February 2011, May 2011, October 2011, December 2011, February 2012, and March 2012.  Several VCAA letters also included a questionnaire pertinent to his PTSD claim.  Those letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the March 2006, March 2007, and December 2010 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this case, and there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all VCAA notice prior to the August 2006 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or has since received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claims in SSOCs, to include the most recent July 2012 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and service personnel records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The RO secured information regarding the Veteran's confirmed PTSD stressor through the U.S. Army Joint Services and Research Center (JSRRC) coordinator.  The Veteran has also submitted personal statements, private medical records, argument from his representative, and internet records regarding the USS Briscoe.  There is no indication that there is any outstanding, identified evidence that is available and relevant to the claims being decided herein.

The Veteran was also afforded VA examinations with medical opinions dated in April 2007 and July 2012 addressing the etiology of his current acquired psychiatric disorder, to include his alleged PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  As such, there is no basis for any further VA examination or opinion.  

With regard to the dental compensation claim, absent any probative evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis, a remand for a VA dental examinations and/or opinion is not warranted.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With regard to the previous December 2010 Board remand, the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO adjudicated the issue of service connection for an acquired psychiatric disorder other than PTSD(see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the RO has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may also be service-connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043. 

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

As to presumptive service connection, the term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2012).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, laypersons have been found to be not competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Analysis - Service Connection for a Compensable Dental Disorder

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

The significance for Veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).  

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). That is, in addition, a Veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 17.161 (2012).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a noncompensable dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).  

As already noted above, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of this decision.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a compensable dental disorder.  

With regard to a compensable dental disorder, service treatment dental records document that, upon induction, in September 1990, the Veteran already had gingivitis, tartar, and extensive caries.  Teeth numbered 1, 2, and 16 were already non-restorable.  During service, the Veteran underwent multiple restorations, and some teeth were extracted.  The Veteran had frequent dental treatment during service.  However, notably, there is no evidence or allegation of combat, dental trauma, or POW status during service.  There is also no evidence of osteomyelitis.  
 
Following service, VA treatment records dated from 2005 to 2011 reveal treatment for dental caries, gingivitis, and missing teeth.  The Veteran wears dental dentures.  The Veteran has claimed that his in-service tooth work was not performed properly, which led to further post-service problems.  See e.g., October 2006 Notice of Disagreement (NOD); April 2007 VA Form 9.   

Regardless, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis - Service Connection for a Left Upper Chest Nodule

The Veteran has contended that he developed a growth on his left upper chest during service from red lead paint exposure aboard the USS Briscoe.  See Veteran's December 2005 claim and statement; April 2007 Veteran's statement; December 2007 representative statement.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a subcutaneous nodule to the left upper chest.

The RO contacted the U.S. Navy Sea Systems Command (NAVSEA), but was not able to confirm exposure to lead paint for the Veteran aboard the USS Briscoe, which was the vessel on which he served from 1991 to 1994.  

Nevertheless, the Veteran's service treatment records document that he was treated for a cystic nodule to the left rib cage in May 1991.  Post-service, a December 2005 VA primary care assessment note also confirmed the presence of a subcutaneous nodule, which was about 1.5 cm. in size, smooth and rubbery, and located on the left parasternal 6th rib level.  The Veteran identified this nodule as "stable," but most importantly, it was located in the same spot as the nodule in service.  Post-service VA treatment records do not reveal any more complaints regarding the left rib nodule.  Here, it is unclear whether the nodule subsequently resolved or whether the Veteran merely did not receive any follow-up treatment for the nodule.  The Veteran failed to appear for a January 2011 VA examination that would have provided further clarification.  As such, the claim is rated on the evidence of record.  See 38 C.F.R. § 3.655(b).  Regardless, the requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability may subsequently resolve.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In short, both during service and post-service, there is a diagnosis of a subcutaneous nodule to the left upper chest.  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a subcutaneous nodule to the left upper chest.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis - Service Connection for PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2012).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843(Jul. 13, 2010).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In this case, the Veteran contends that he has PTSD attributable to a noncombat-related stressor.  Specifically, he contends that, while serving aboard the USS Briscoe, he participated in the rescue of an Egyptian passenger ferry that sustained a fire in March 1994.  During this incident, he claims that he witnessed dead and injured individuals taken aboard the USS Briscoe.  He has also alleged that he had PTSD-related symptoms since that time.  See November 2006 PTSD stressor statement; December 2005 claim; December 2007 representative statement; April 2007 VA psychiatric examination; April 2007 Veteran's statement; December 2006 USS Briscoe internet records.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD.  
  
The Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His service personnel records and DD-Form 214 do document that he received medals and awards, such as the Southwest Asia Services Medal, the Battle Efficiency E Ribbon, the Sea Service Deployment Ribbon, and the National Service Defense Medal among others, but there is no award that establishes that he engaged in combat.  Moreover, his military occupational specialty (MOS) was a service and supply handler.  In fact, the Veteran never alleges that he was in combat.  Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

In addition, the Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of PTSD.  However, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).

With respect to the non-combat stressor involving the March 1994 rescue of an Egyptian ferry, there is credible supporting evidence that this stressor occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  In particular, a search of internet records for the USS Briscoe confirms that sailors aboard the USS Briscoe participated in the rescue of an Egyptian ferry vessel in March 1994, and casualties were reported.  The Veteran's service personnel records also confirm that he was serving on the USS Briscoe in March 1994 during the ferry rescue.  In April 2007, the RO's JSRRC coordinator issued a VA Memorandum confirming that the stressor occurred.  The April 2007 VA psychiatric examiner also indicated that watching the ship on fire would constitute a stressor for PTSD purposes.  Again, a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

In the present case, the Board finds the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  VA psychiatric treatment records dated from 2005 to 2011 did not document a PTSD diagnosis.  Private psychiatric hospitalization records dated in the early 2000s are also negative for a PTSD diagnosis.  Most importantly, the April 2007 VA psychiatric examiner did not find sufficient symptomatology to diagnose PTSD.  Specifically, the April 2007 VA psychiatric examiner indicated that the Veteran's reported PTSD symptoms were subjective and could not be independently validated.  The Veteran had a hard time actually reporting PTSD symptoms.  The VA examiner remarked that the Veteran's symptoms were not sufficient to establish the DSM-IV criteria for PTSD.  Psychometric CAPS testing also did not support a PTSD diagnosis - rather, his symptoms were labeled as "subthreshold."  Instead, the VA psychiatric examiner in April 2007 and July 2012 attributed the Veteran's psychiatric symptoms to bipolar disorder and not PTSD.  

Overall, the VA examinations were thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  There is no contrary medical opinion of record.  

With regard to lay evidence, the Veteran is competent to report purported symptoms of PTSD.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  However, neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to a medical diagnosis of PTSD, a disorder requiring psychiatric testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).   

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis - Service Connection for an Acquired Psychiatric Disorder 
(Other than PTSD)

The Board has considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran meets the first requirement for any service-connection claim - proof of a current mental health disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, during the course of the appeal, the Veteran has been diagnosed with a bipolar disorder.  See VA mental health treatment records and examinations dated from 2005 to 2011.  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

The Veteran dates the onset of his psychiatric symptoms to his military service.  He claims that he experienced nervousness and anxiety since the time of his military service.  Thus, he alleges continuity of psychiatric symptoms since service.  See January 2013 Brief; April 2007 VA psychiatric examination.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder.  

The Veteran's service treatment records indicate that he underwent psychological testing in September 1990, but no psychosis was found.  An intellectual deficit was noted, but he was deemed psychologically fit for duty.  In October 1990, he was treated for anxiety and adjustment problems, as he was having difficulty in boot camp and in training.  Academic problems were noted.  In November 1990, he underwent psychological testing, but no formal thought disorder was diagnosed.  Again, he was deemed psychologically fit for duty, and a low average IQ was assessed.  In September 1992, a situational disturbance after a prank was noted.  The remaining service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  Moreover, upon separation in August 1994, no psychiatric disorder was clinically assessed by military medical personnel.  Further, in his August 1994 Report of Medical History at separation, the Veteran denied having any symptoms of depression, excessive worry, or nervous trouble.  Thus, despite there being evidence of some anxiety and adjustment problems early in service, the contemporaneous medical and lay evidence shows that the Veteran did not have a psychiatric disorder at the time he separated from service.   

Following his military service, there is no objective indication of a psychosis within one year after service in 1994 or 1995.  Rather, the first evidence of a psychiatric disorder was in 2000, which would have been five years after his separation from service.  Thus, the Veteran is not entitled to service connection for a psychosis disorder on a presumptive basis.  

Moreover, the evidence as a whole does not establish continuity of symptomatology of a psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous psychiatric problems since his separation from service.  At the April 2007 VA examination, the Veteran and his mother reported that he had nervousness during service and a short time after his discharge in 1995.  The Veteran and his mother are indeed competent to report psychiatric problems from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno, supra.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 	

In this case, the Veteran and his mother are competent to state that he has had psychiatric symptoms since his military service.  Nevertheless, this history is not credible and is of limited probative value for the following reasons.

First, the Veteran has made inconsistent statements regarding the onset of his bipolar disorder.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  Despite his lay assertions as to continuity of symptoms during and after service (see April 2007 VA psychiatric examination and March 2001 private psychiatric hospitalization report), the Veteran specifically denied having any symptoms of depression, excessive worry, or nervous trouble at the time of his separation from service in August 1990, and his separation examination in August 1990 found his psychiatric state to be normal.  In addition, although he and his mother assert treatment for psychiatric problems as early as 1995 to the April 2007 VA examiner, in contrast, he specifically reported to the July 2012 VA psychiatric examiner that his first psychiatric treatment was in 2000, which was over five years after he left active duty.  Thus, there is affirmative lay and medical evidence showing that he did not have a bipolar disorder at the time of his separation from service, which is somewhat inconsistent with the Veteran's lay assertions decades later.  

These medicals records at separation and at the July 2012 VA examination were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These records contradict the Veteran's lay assertions regarding continuous symptoms and treatment for psychiatric problems after service, and his personal interest to receive monetary benefits becomes a factor in such an instance.  Cartright, 2 Vet. App. at 25.  

Second, in contrast to the Veteran's lay assertions, the first medical evidence of psychiatric problems is contained in private hospitalization records dated in 2001.  This first treatment is nearly five to six years after his discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of any psychiatric problems for five years after service as one factor in determining the credibility of lay evidence.  Id. at 1337.  

For the foregoing reasons, the Board finds the Veteran's reported history of having a psychiatric disorder since service to be not credible.  

Most importantly, there is probative, competent evidence against a nexus (i.e., link) between the Veteran's current bipolar disorder and his military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the July 2012 VA examiner opined that the Veteran's bipolar disorder was "less likely than not (less than 50 percent probability) incurred in or caused by an in-service event or illness.  The VA examiner acknowledged and discussed the Veteran's in-service adjustment problems and anxiety related to basic training and his duties aboard ship.  However, the examiner emphasized that service treatment records failed to render a diagnosis for an anxiety disorder.  There was no record of a mood disorder while on active duty.  The Veteran's history, including his service treatment records, do not indicate that the Veteran was experiencing a major mood disorder or the prodromata symptoms of a major mood disorder while on active duty or immediately after active duty.  The examiner noted that none of the service treatment records establish mood swings, depression, or angulation.  Only situational anxiety rather than a pervasive anxiety disorder is shown in service.  The examiner indicated that there was no indication of early symptoms of a bipolar disorder.  

A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In the present case, as discussed in detail above, the Board has found that the Veteran's lay statements regarding continuity after his initial in-service adjustment problems to not be credible.  

Overall, the July 2012 VA medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.  

As to probative value, the Federal Circuit recently held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).

With regard to lay evidence, as discussed above, the Veteran is competent to report purported symptoms and treatment for a bipolar disorder.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his specific bipolar disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  His lay assertions of continuity of symptoms for his confirmed bipolar disorder are also not credible, as discussed in detail above.  

On a side note, the Veteran also has a diagnosis for an alcohol abuse disorder.  See July 2012 VA psychiatric examination.  Nonetheless, as to his alcohol abuse diagnosis, the Board emphasizes that service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied. 

Subject to the provisions governing the award of monetary benefits, service connection for a subcutaneous nodule to the left upper chest is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




REMAND

The Board finds that additional development is necessary before the claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 can be adjudicated.  

First, in the December 2010 Board remand, the Board directed the RO to develop and adjudicate the issue of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.  The RO responded by securing a May 2012 email from a VA dentist at a Veterans Health Administration (VHA) clinic in Lincoln, Nebraska.  In the email, the VA dentist stated his belief that it did not appear that the Veteran was eligible for VA dental care.  Subsequently, the RO issued a May 2012 SSOC denying the Veteran entitlement to dental treatment at a VHA dental clinic.   

Effective February 29, 2012, recent clarifying amendments state that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection for a dental disorder for treatment purposes after referral of the claim to the nearest VHA dental clinic for a determination of eligibility under § 17.161.  See 38 C.F.R. § 3.381(a) (2012); 77 Fed. Reg. 4469 -71 (Jan. 30, 2012).  

Here, the RO referred the dental treatment claim to a VHA dentist, who determined in May 2012 that the Veteran was not eligible for VA dental care.  However, the RO then issued a SSOC with inadequate reasons and bases.  VA regulations provide that a SOC or SSOC must be complete enough to allow the Veteran to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2012).  The May 2012 SSOC did not include a citation and discussion of the relevant regulations for VA outpatient dental treatment - 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  The Board cannot consider whether the Veteran meets the requirements for the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. §17.161, without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Second, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, it does not appear that the Veteran has been provided any VCAA notice with regard to his claim of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  

Accordingly, the dental outpatient issue is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA notice letter in connection with his service connection claim for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

2.  After completion of the above development, the RO/AMC must readjudicate the dental treatment issue under 38 C.F.R. § 17.161, in light of the additional development of record.  If this claim is not granted to the Veteran's satisfaction, the RO/AMC must send the Veteran and his representative a SSOC.  This SSOC must include a copy of, and also address, the relevant laws and regulations for VA outpatient dental treatment - 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  The SSOC should address whether the Veteran meets any of the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  An appropriate period of time should be allowed for response from the Veteran.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


